Pfeifer, J.,
concurring in judgment only.
{¶ 54} I concur in the holdings of the court in this case, which balance well the competing, legitimate interests of openness and privacy in juvenile court proceedings. However, some of the language in the opinion could be applied in future cases to discount the value of privacy in certain proceedings. The opinion’s emphasis on the “ ‘many legitimate interests [that] favor public access to [juvenile delinquency] proceedings,’ ” majority opinion at ¶ 35, quoting State ex rel. Plain Dealer Publishing Co. v. Geauga Cty. Court of Common Pleas, Juvenile Div. (2000), 90 Ohio St.3d 79, 84, 734 N.E.2d 1214, and seeming approval of the statement that “traditional notions of confidentiality should be relaxed in juvenile proceedings,” majority opinion at ¶ 35, go much too far in shifting the balance in juvenile court proceedings away from privacy and toward complete openness.
{¶ 55} Courts should be cognizant of the strong policy reasons for keeping certain juvenile proceedings closed. The wrongs that children do that bring them before the juvenile court bench run the gamut from toilet-papering to murder. Juveniles that commit minor wrongs (and their parents) should not be faced with having to satisfy a nearly impossible-to-meet standard to keep a hearing closed and personal. The test for determining whether a juvenile proceeding should be open has in effect become “Is the newspaper interested in covering it?” Juvenile court judges should have more leeway in determining whether to close a proceeding based on how an open proceeding could affect the ultimate rehabilitation of the child.